Citation Nr: 1617772	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cholecystectomy.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a back disability, to include spondylolysis of L5/S1 level.
7.  Entitlement to service connection for a right knee disability, to include patellofemoral degenerative arthritis.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for residuals of a head trauma, to include a headache disability.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected depression/adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) from November 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In the November 2009 decision, the RO denied the Veteran's petition to reopen claims of service connection for hemorrhoids and sleep apnea as new and material evidence had not been submitted.  In the January 2011 decision, the RO denied entitlement to service connection for PTSD, a low back disability, a bilateral knee disability, a bilateral foot disability, head trauma, and tinnitus.

The Veteran testified before the undersigned at an April 2013 videoconference hearing at the RO.  A transcript of the hearing is included in the file.

In November 2014, the Board granted a claim of service connection for depression and remanded the issues of whether new and material evidence had been received to reopen claims of service connection for tinnitus, hemorrhoids, and sleep apnea and entitlement to service connection for PTSD, a back disability, a right knee disability, and a bilateral foot disability for further development.

In September 2015, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

Although the RO granted the Veteran's petition to reopen the claim of service connection for tinnitus, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Barnett v Brown, 83 F 3d 1380, 1383 (Fed Cir 1996).  As such, the Board has included the issue of whether new and material evidence has been received to reopen the claim of service connection for tinnitus, as set forth above.

In its November 2014 remand, the Board characterized the Veteran's back, right knee, and head trauma claims as entitlement to service connection for spondylolysis of L5/S1 level (claimed as low back condition); patellofemoral degenerative arthritis, mild, right knee (claimed as bilateral knees); and head trauma.  The Board has recharacterized these claims as reflected on the title page to encompass all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Lastly, the Board notes that subsequent to certification of the Veteran's appeal to the Board, the Veteran's representative submitted to the Board in April 2015 a statement indicating its desire to withdraw from representation of the Veteran.  In a February 2016 letter, the Board notified the representative that in order to withdraw from representation after certification to the Board, the representative must submit a motion to withdraw showing good cause for the withdrawal.  The representative was also notified that if no response was received within 30 days, the Board would assume that it wished to remain the Veteran's representative.  This letter was sent to the representative's address of record and was not returned as undeliverable.  At no time, including since the April 2015 statement, has the representative submitted any motion to withdraw and it has not otherwise responded to the February 2016 letter.  As such, it remains the Veteran's duly appointed representative at this time.  38 C.F.R. §§ 14.631(c), 20.608 (2015).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

An October 2015 letter from a medical professional at the Central Arkansas Veterans Healthcare System (M.F.) indicates that the Veteran was unable to work and that his psychiatric disability precluded employment.  As service connection has been granted for depression/adjustment disorder with depressed mood, the issue of entitlement to a TDIU has been raised by the record.  As the TDIU issue is not part and parcel of a claim currently before the Board, it is being referred rather than remanded to the Agency of Original Jurisdiction (AOJ).  Cf. Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012).

Also, the Veteran raised the issue of entitlement to a temporary total (100 percent) rating due to hospitalization for his service-connected psychiatric disability by way of a June 2015 "Application for Disability Compensation and Related Compensation Benefits" form (VA Form 21-526EZ).

The TDIU and temporary total issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).  See also 38 C.F.R. § 19.9(b) (2015).  

The issues of whether new and material evidence has been received to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cholecystectomy, whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids, and entitlement to service connection for PTSD, a back disability, a right knee disability, a bilateral foot disability, residuals of a head trauma, tinnitus, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims of service connection for tinnitus and sleep apnea were originally denied in an October 2005 rating decision on the basis that there was no medical evidence that these disabilities were incurred in or caused by service; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  The Veteran's claims of service connection for tinnitus and sleep apnea were again denied in an August 2008 rating decision as new and material evidence had not been submitted; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

3.  Evidence received since the August 2008 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims of service connection for tinnitus and sleep apnea, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's October 2005 and August 2008 rating decisions that denied the claims of service connection for tinnitus and sleep apnea are final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the August 2008 RO decision is new and material and sufficient to reopen the claims of service connection for tinnitus and sleep apnea.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In light of the Board's favorable decision in reopening the claims of service connection tinnitus and sleep apnea, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claims of service connection for tinnitus and sleep apnea by way of an October 2005 rating decision on the basis that these disabilities were not incurred in or caused by service.  Specifically, the RO explained that there was no evidence of any complaints of or treatment for tinnitus or sleep apnea in the Veteran's service treatment records and that there was no other evidence of a nexus between these disabilities and service.  The Veteran was notified of the RO's October 2005 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the October 2005 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claims of service connection for tinnitus and sleep apnea in June 2008.  The petition to reopen the claims was denied in an August 2008 rating decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's June 2008 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the June 2008 decision also became final.  See Id.
Pertinent new evidence received since the August 2008 denial includes an April 2010 VA primary care treatment note, a February 2011 VA medical student note, statements from the Veteran dated in October 2009, July and November 2010, April 2012, and April 2015, the Veteran's February 2010 notice of disagreement, and an April 2013 "Appeal to Board of Veterans' Appeals" form (VA Form 9).  This additional evidence includes reports of a continuity of tinnitus and sleep apnea symptomatology in the years since service.  Hence, the additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims by suggesting that the Veteran's current tinnitus and sleep apnea may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claims of service connection for tinnitus and sleep apnea are reopened.


ORDER

As new and material evidence has been received, the claim of service connection for tinnitus is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of service connection for sleep apnea is reopened, and the appeal is granted to this extent only.
REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, medical records (including a December 2014 VA primary care treatment note) include diagnoses of sleep apnea.  Also, the Veteran has reported that he experiences headaches.  The United States Court of Appeals for the Federal Circuit has specifically declined to answer the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131 (West 2014).  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131).  However, for purposes of determining whether a VA examination is warranted, the Veteran need only show persistent or recurrent symptoms of disability.  The Veteran's competent testimony of headaches is sufficient to satisfy this standard.  Thus, competent evidence of current sleep apnea and possible residuals of a head injury have been demonstrated.

In addition, service treatment records include an April 1981 report of treatment for headaches.  The Veteran contends that he received a head injury in service when he was physically assaulted during a robbery and that he has experienced headaches ever since that time.  Also, he has reported that he began to experience symptoms associated with sleep apnea (e.g., breathing interruptions while sleeping) in service and that he has continued to experience such symptoms ever since service.  In the alternative, he contends that his sleep apnea is related to his service-connected psychiatric disability.  There is some evidence contrary to the Veteran's contentions that headaches and sleep apnea symptoms have continued in the years since service.  For instance, his April 1983 separation examination was normal other than for hemorrhoids and he has made inconsistent statements concerning the history of his headaches and sleep apnea symptoms.  Nevertheless, there is competent evidence of persistent or recurrent symptoms of residuals of a head injury, competent evidence of current sleep apnea, and evidence that these claimed disabilities may be associated with service.  Therefore, VA's duty to obtain examinations as to the nature and etiology of any current residuals of a head injury and the etiology of the current sleep apnea is triggered.  Such examinations are needed to determine whether the Veteran has any current residual of a head injury and to obtain medical opinions as to the etiology of any such disability and the current sleep apnea.  

With respect to the claim of service connection for tinnitus, a VA audiologic examination was conducted in December 2010 and the audiologist who conducted the examination opined that the Veteran's tinnitus was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of service.  She reasoned that the Veteran's hearing was within normal limits at the time of his entrance into service and at the time of his separation from service and that no significant change was observed.  Also, there was no mention of tinnitus in the claim file.

The December 2010 opinion is insufficient because it is, in part, based upon an inaccurate history.  Although the examiner reasoned that there was no mention of tinnitus in the claims file, there are numerous reports of tinnitus in the claims file in statements submitted by the Veteran and in his treatment records.  Hence, the December 2010 opinion is based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, a remand is also necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of his current tinnitus.

As for the claim of service connection for PTSD, a VA psychiatric examination was conducted in May 2015 and the Veteran was only diagnosed as having adjustment disorder with depressed mood.  The clinical psychologist who conducted the examination summarily concluded that the Veteran did not have PTSD that conforms to DSM-5 criteria, but no specific discussion was provided as to why he did not meet the various criteria.  The Veteran's medical records include numerous diagnoses of and references to PTSD.  For instance, the October 2015 letter from the medical professional at the Central Arkansas Veterans Healthcare System (M.F.) reveals that the Veteran was diagnosed as having PTSD and experienced ongoing symptoms associated with the disability.  The Veteran contends that his PTSD is related to being physically assaulted in service during a robbery.  In an October 2011 statement, a service member who had served with the Veteran reported that he had witnessed the Veteran bleeding from his head and face following the robbery.  In light of the evidence of current PTSD and the information provided in support of the Veteran's claimed stressor, the Board finds that an opinion should be obtained upon remand as to whether any relationship exists between the Veteran's current PTSD and his reported stressor.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's Social Security Administration (SSA) disability records reflect that he was denied entitlement to SSA disability benefits in January 2014 and the records pertaining to this claim have been obtained.  A September 2015 letter from the Veteran's attorney (R.B.), however, indicates that the Veteran had re-applied for SSA disability benefits.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108  -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321   (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Any records pertaining to the Veteran's new claim for SSA disability benefits are directly relevant to the issues on appeal.  Hence, the AOJ should attempt to obtain any such records upon remand.

Also, a January 2011 "Disability Report-Appeal" form (Form SSA-3441-BK) and a "Disability Report-Adult" form (Form SSA-3368) included among the Veteran's SSA disability records indicate that he has received treatment for his knee disability from Dr. Petursson and Middelta Rural Health Clinic.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Finally, in a September 2015 rating decision, the RO denied the Veteran's petition to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cholecystectomy.  In October 2015, the Veteran submitted a timely notice of disagreement with respect to the September 2015 decision on a VA Form 21-0958.  A statement of the case has not been issued as to this matter.  38 U.S.C.A. § 7105(a) (West 2014). Thus, the Board is required to remand this matter for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cholecystectomy. This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, a back disability, a right knee disability, a foot disability, residuals of a head injury (including headaches), tinnitus, hemorrhoids, and sleep apnea, to include the dates of any such treatment.
Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, a back disability, a right knee disability, a foot disability, residuals of a head injury (including headaches), tinnitus, hemorrhoids, and sleep apnea from Dr. Petursson (see the January 2011 Form SSA-3441-BK), Middelta Rural Health Clinic (see the Form SSA-3368), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the Central Arkansas Healthcare System dated from March 2015 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and SSA records, schedule the Veteran for a VA examination to determine the nature and etiology of any current residual of a head injury (to include headaches).  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current residual of a head injury identified (i.e., any such disability diagnosed since February 2010, including headaches), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that any current headache disability/residual of a head injury had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's headaches in service, is related to his reported head injury in service due to a physical assault during a robbery, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any headache disability/residual of a head injury diagnosed since the February 2010 claim, the Veteran's treatment for headaches in service in April 1981, his reports of a head injury in service due to a physical assault during a robbery, and his reports of a continuity of headaches in the years since service.

The examiner should provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report a head injury in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of headaches in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for a head injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. However, the examiner must also consider the inconsistent information concerning a continuity of headaches in the years since service.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and SSA records, schedule the Veteran for a VA examination to determine the etiology of his current sleep apnea.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any sleep apnea diagnosed since June 2009, the examiner shall answer all of the following questions:
(a)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea had its clinical onset in service, is related to the Veteran's reported sleep symptoms service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea was either (i) caused or (ii) aggravated by the Veteran's service-connected depression/adjustment disorder with depressed mood?

If the current sleep apnea was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should specifically acknowledge and comment on any sleep apnea diagnosed since the June 2009 claim, the Veteran's reports of sleep symptoms (e.g., interrupted breathing while sleeping) in service, and his reports of a continuity of sleep apnea symptomatology in the years since service.

The examiner should provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of sleep apnea symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for sleep apnea in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of sleep apnea symptomatology in the years since service.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and SSA records, schedule the Veteran for a VA examination to determine the etiology of his current tinnitus.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any tinnitus reported or diagnosed since February 2010, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's reported noise exposure in service, is related to his reported tinnitus in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any tinnitus reported or diagnosed since the February 2010 claim, the Veteran's reported noise exposure in service, his reports of tinnitus in service, and his reports of a continuity of tinnitus in the years since service.

The examiner should provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report noise exposure and tinnitus in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of tinnitus in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of tinnitus in the years since service.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and SSA records, ask the examiner who conducted the May 2015 VA psychiatric examination to review all relevant records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's current PTSD.

For any PTSD diagnosed since February 2010, the opinion provider shall answer all of the following questions:

(a)  What are the stressor(s) that support the diagnosis of PTSD?

(b)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on any PTSD diagnosed since the February 2010 claim (including the October 2015 letter from M.F.), the Veteran's reported physical assault in service during a robbery, and his reports of psychiatric symptoms in the years since the stressor.

The opinion provider should provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of specific stressors or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.  

If the May 2015 examiner is unavailable or otherwise unable to provide the requested opinions, the case shall be referred to another VA psychiatrist/psychologist with appropriate expertise to obtain the necessary opinions.

8.  The AOJ shall review the examination reports/opinions to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


